Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-14 are all the claims.
2.	Claims 2-9 and 11-13 are amended by Examiner’s Amendment set forth below.
3.	Claims 1-14 are all the claims under examination.

Withdrawal of Objections 
Specification
4.	The objection to the disclosure because of informalities is withdrawn.
a) Applicants have made a bona fide effort to rectify the improper use of the term, e.g., Tris, Accumax Array, Peroxo-Block, Lipofectamine-2000, A-Sepherose, AccuPrime, BigDye Terminator, QIAquick gel, RNeasy-Midi, Sephadex-G200, which is a trade name or a mark used in commerce. 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robin Teskin on 6/3/2022.
The application has been amended as follows: 
2. (Currently amended) The recombinant antibody or antigen-binding portion thereof, of claim 1, wherein said antigen-binding portion is a Fab, Fab', F(ab')2, FV or paratope that binds the antigen recognized by NPC-1.
3. (Currently amended) A diagnostic kit comprising the recombinant antibody or antigen binding portion thereof, of claim 1.
4. (Currently amended) A composition comprising the recombinant antibody or antigen binding portion thereof, of claim 1 and a carrier.
5. (Currently amended) The recombinant antibody or antigen-binding portion thereof, of claim 1, wherein said antibody antigen binding portion is linked to a label.
6. (Currently amended) A chimeric antibody comprising the CDRs of the recombinant antibody as described in Claim 1 , wherein the constant regions are human immunoglobulin kappa and 11gamma-1 constant regions.
7. (Currently amended) A diagnostic kit comprising the chimeric antibody of claim 6.  
8. (Currently amended) A composition comprising the chimeric antibody of claim 6 and a carrier.  
9. (Currently amended) The chimeric antibody of claim 6, wherein said antibody is linked to a label.
11. (Currently Amended) A diagnostic kit comprising the humanized antibody, or Fab, Fab', F(ab')2, FV, scFV or paratope antigen-binding portion thereof, of claim 10.
12. (Currently Amended) A composition comprising the humanized antibody, or Fab, Fab', F(ab')2, FV, scFV or paratope antigen-binding portion thereof, of claim 10 and a carrier.
13. (Currently Amended) The humanized antibody, or Fab, Fab', F(ab')2, FV, scFV or paratope antigen-binding portion thereof, of claim 10, wherein said antibody is linked to a label.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
	a) The amendments to the claims bring them into consistency with respect to claim language and phraseology, punctuation and to correct minor typographical errors. 
b) For the reasons set forth in the Quayle Action of 5/5/2022 and as determined in the family chain of issued patents where as relevant to the claims, terminal disclaimers have herein been filed, the examined claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Claims 1-14 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643